UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6044


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN LYNDELL COOK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:08-cr-00029-RGD-FBS-1)


Submitted:   May 21, 2015                     Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Lyndell Cook, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adrian   Lyndell   Cook   appeals   the   district   court’s   order

denying what it construed as motions for appointment of counsel

and for a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2)

(2012).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    United States v. Cook, No. 4:08-cr-00029-RGD-

FBS-1 (E.D. Va. Dec. 11, 2014).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                               AFFIRMED




                                   2